Determination unanimously confirmed, without costs, and petition dismissed. Memorandum: This is a CPLR article 78 proceeding transferred to this court pursuant to CPLR 7804 (subd [g]). Petitioner seeks to annul a determination of respondent commissioner permanently disqualifying petitioner from participation in the Medicaid program upon the commissioner’s finding that petitioner’s excessive use of injectable medication during office treatment of Medicaid patients was an “unacceptable practice” within the meaning of 18 NYCRR former Part 515. The determination was made following a hearing at which there was substantial evidence to support the finding that petitioner’s regular practice of administering medication by injection was excessive. Thus supported, the determination may not be disturbed (Matter of Police Benevolent Assn. of City of Yonkers v New York State Public Employment Relations Bd., 51 NY2d 779; Matter of Purdy v Kreisberg, 47 NY2d 354). Since it appears that petitioner firmly believes that his conduct in administering medications is consistent with sound medical practice and is unwilling to change the method in the treatment of Medicaid patients, we cannot say that the penalty is disproportionate to the offense (Matter of Pell v Board of Educ., 34 NY2d 222). (Article 78 proceeding transferred by order of Supreme Court, Chautauqua County, Cass, J.) Present — Dillon, P. J., Callahan, Denman, Boomer and Schnepp, JJ.